UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q (Mark One) x QUARTERLY REPORT UNDER SECTION 13 OR 15 (d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2010 o TRANSITION REPORT UNDER SECTION 13 OR 15 (d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period fromto Commission file number 0-27355 CIGMA METALS CORPORATION (Exact name of registrant as specified in its charter) Florida 98-0203244 (State or other jurisdiction of incorporation or organization) (IRS Employer Identification No.) c.Velazquez 150, Madrid, Spain E-28002 (Address of principal executive offices) (Zip Code) (+34) 60 900 1424 (Registrant’s telephone number, including area code) (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15 (d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. YESo NO x Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). YESo NO x Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer”, “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filero (do not check if a smaller reporting company) Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). YESoNO x APPLICABLE ONLY TO ISSUERS INVOLVED IN BANKRUPTCY PROCEEDINGS DURING THE PRECEDING FIVE YEARS Indicate by check mark, whether the registrant filed all documents and reports required to be filed by Section 12, 13 or 15 (d) of the Securities Exchange Act of 1934 subsequent to the distribution of securities under a plan confirmed by court. YESo NO o APPLICABLE ONLY TO CORPORATE ISSUERS Indicate the number of shares outstanding of each of the issuer’s classes of common equity, as of the latest practicable date: 59,500,000 shares of Common Stock were outstanding as of October 31, 2012. 2 CIGMA METALS CORPORATION This quarterly report contains statements that plan for or anticipate the future and are not historical facts. In this report these forward looking statements are generally identified by words such as “anticipate,” “plan,” “believe,” “expect,” “estimate,” and the like. Because forward looking statements involve future risks and uncertainties, these are factors that could cause actual results to differ materially from the estimated results. These risks and uncertainties are detailed in Part 1 – Financial Information - Item 1. “Financial Statements” and Item 2. “Management’s Discussion and Analysis of Financial Condition and Results of Operations.” The Private Securities Litigation Reform Act of 1995, which provides a “safe harbor” for such statements, may not apply to this Report. PART 1 – FINANCIAL INFORMATION Page Item 1. Financial Statements Consolidated Balance Sheets 4 Consolidated Statements of Operations 5 Consolidated Statements of Stockholders’ Equity (Deficiency) and Comprehensive Income (Loss) 6 Consolidated Statements of Cash Flows 10 Notes to Interim Consolidated Financial Statements (unaudited) 12 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 19 Item 3. Quantitative and Qualitative Disclosures About Market Risk 37 Item 4T. Controls and Procedures 38 PART II – OTHER INFORMATION Item 1. Legal Proceedings 38 Item 1A. Risk Factors 38 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 38 Item 3. Defaults in Senior Securities 39 Item 4. Mining Safety Disclosures 39 Item 5. Other Information 39 Item 6. Exhibits 39 SIGNATURES 40 3 Table of Contents Item 1. Financial Statements CIGMA METALS CORPORATION (An exploration stage enterprise) Consolidated Balance Sheets March 31, 2010 and December 31, 2009 (Expressed in U.S. Dollars) March 31 December 31 2010 (Unaudited) ASSETS Current Cash $ $ Notes receivable - Receivable from sale of subsidiary - Available-for-sale securities Prepaid expenses and other assets Total current assets Equipment, net - Mineral properties Total assets $ $ LIABILITIES AND STOCKHOLDERS' EQUITY Current liabilities Accounts payable and accrued expenses $ $ Accounts payable - related party Deposit - Total current liabilities Long-term debt - Total liabilities Stockholders' Equity Common stock Authorized 100,000,000 common shares, par value $0.0001 Issued and outstanding: 54,500,000 (2009 - 53,500,000) common shares Additional paid in capital Accumulated deficit during the development stage ) ) Accumulated other comprehensive income (loss) ) Stockholders' equity ) Total liabilities and stockholders' equity $ $ The accompanying notes are an integral part of these consolidated financial statements. 4 Table of Contents CIGMA METALS CORPORATION (An exploration stage enterprise) Consolidated Statements of Operations (Expressed in U.S. Dollars) Cumulative (Unaudited) January 13 Three months Three months 1989 (inception) Ended Ended March 31 March 31 March 31 Expenses Administrative and general $ $
